Citation Nr: 1826995	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 13, 2012, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1979 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

The Veteran initially requested a hearing before a Veterans Law Judge as part of his appeal.  In a June 2015 written statement, however, he withdrew that request.  


FINDINGS OF FACT

1.  An informal claim for a TDIU was received on March 13, 2012.  

2.  The weight of the competent evidence is against a finding that the impairment caused by the Veteran's service-connected disabilities precluded substantially gainful employment prior to March 13, 2012.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU prior to March 13, 2012, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In the present case, VA has met all statutory and regulatory notice and duty to assist provisions and the appellant has not asserted otherwise.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).  Thus, adjudication at this time is proper.  

Earlier effective date

The Veteran contends that an effective date earlier than March 13, 2012 is warranted for the grant of a TDIU.  He asserts that an earlier effective date is warranted, as he has not worked for many years allegedly due to his service-connected disabilities.  

With respect to an earlier effective date, a TDIU is a form of increased rating claim, and, therefore, the effective date rules for increased compensation claims apply.  See Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(o).  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1), (2).  Therefore, the ultimate question in determining the effective date for TDIU is when it was factually ascertainable that the service connected disabilities rendered a veteran unemployable.  

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In cases where a Veteran is unemployable by reason of service-connected disabilities but fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), the case should be submitted to the Director, Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

The Veteran's service-connected disabilities alone must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether an individual is unable to follow a substantially gainful occupation, VA must consider a number of factors, including the Veteran's level of education, special training, and previous work experience, but not his or her age or any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, an effective date of March 13, 2012 was granted for the award of a TDIU based on the fact the Veteran filed a claim for TDIU and met the schedular requirements on that date.  Prior to March 13, 2012, the Veteran had been granted service connection for degenerative disc disease and bulging discs of the lumbosacral spine, with a 10 percent disability rating, and degenerative joint disease of the left knee, with a 20 percent rating, for a combined rating of 30 percent.  

Effective March 13, 2012, the Veteran was granted service connection for a mood disorder, with a 50 percent initial rating, and patellofemoral syndrome of the right knee, with a 10 percent rating.  His combined rating was thus increased to 70 percent, and he met the schedular criteria for a TDIU.  As the evidence of record at that time supported the Veteran's contention that he was unemployable due to his service-connected disabilities, he was granted a TDIU effective March 13, 2012.  The Board notes that the Veteran has not appealed the effective date of these awards of service connection for a mood disorder and a right knee disorder.  

As noted above, prior to March 13, 2012, the Veteran was service-connected for disabilities of the lumbosacral spine and left knee, with a combined rating of 30 percent.  While the Veteran had not worked for many years, the competent evidence of record does not indicate his service-connected low back and left knee disabilities, in and of themselves, rendered him unable to obtain or maintain employment.  For example, a May 2010 VA examination of the Veteran's spine and left knee found that while the Veteran was unemployed, his primary causes of unemployment were depression, posttraumatic stress disorder (PTSD), and a hip disability.  His low back and left knee were not found to render him unemployable at that time.  

The primary inquiry for a TDIU claim is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The evidence shows that the his low back and left knee, in and of themselves, were not the sole basis of his inability to work prior to March 13, 2012.  In summary, the aforementioned evidence demonstrates that, prior to that date, the Veteran's service-connected disabilities were not of such severity as to render him unable to obtain or maintain substantially gainful employment.  Accordingly, an effective date prior to March 13, 2012, for the award of a TDIU is not warranted.  


ORDER

An effective date prior to March 13, 2012, for the award of a TDIU is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


